
	

115 S1479 IS: To amend the Agricultural Act of 2014 to improve the supplemental agricultural disaster assistance programs, and for other purposes.
U.S. Senate
2017-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1479
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2017
			Mr. Thune introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Agricultural Act of 2014 to improve the supplemental agricultural disaster assistance
			 programs, and for other purposes.
	
	
		1.Supplemental agricultural disaster assistance
 (a)In generalSection 1501 of the Agricultural Act of 2014 (7 U.S.C. 9081) is amended— (1)in subsection (b)(1)—
 (A)in the matter preceding subparagraph (A), by striking 2012 and inserting 2019; (B)in subparagraph (A), by striking or at the end;
 (C)in subparagraph (B), by striking the period at the end and inserting ; or; and (D)by adding at the end the following:
						
 (C)disease in livestock that has been exacerbated by adverse weather described in subparagraph (B)— (i)subject to the condition that a licensed veterinarian shall verify that the adverse weather created conditions contributing to the livestock death; and
 (ii)without regard to any management practice, vaccination protocol, or lack of vaccination by the producer relating to the disease.; 
 (2)in subsection (c)— (A)in paragraph (2), in the matter preceding subparagraph (A), by striking 2012 and inserting 2019; and
 (B)in paragraph (3)(D)(ii)(I)— (i)by striking at least 8 consecutive and inserting the following: “not less than—
							
 (aa)4 consecutive weeks during the normal grazing period for the county, as determined by the Secretary, shall be eligible to receive assistance under this paragraph in an amount equal to 1 monthly payment using the monthly payment rate determined under subparagraph (B); or
 (bb)8 consecutive; and (ii)in item (bb) (as so designated), by striking 1 monthly payment and inserting 2 monthly payments; and
 (3)in subsection (d)(1), by striking 2012 and inserting 2019. (b)Effective dateThe amendments made by this section take effect on October 1, 2018.
 2.Eligibility of national grasslands for grazing leases and permitsSection 402(a) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1752(a)) is amended by striking lands within National Forests and inserting National Forest System (as defined in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a)) land.
